            Case: 5:18-cv-00619-DCR Doc #: 3 Filed: 11/20/18 Page: 1 of 14 - Page ID#: 61

$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                     IRUWKH
                                                       (DVWHUQ 'LVWULFW RI .HQWXFN\
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                        1,&.,( 0,//(5                                  
                                                                       
                                                                       
                                                                       
                            Plaintiff(s)                               
                                                                                                   FY'&5
                                 Y                                            &LYLO$FWLRQ1R
                                                                       
              0217*20(5< &2817< HW DO                                 
                                                                       
                                                                       
                                                                       
                           Defendant(s)                                

                                                    6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) 0RQWJRPHU\ &RXQW\
                                           &RXQW\ &OHUN
                                            :HVW 0DLQ 6WUHHW
                                           0W 6WHUOLQJ .< 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH (OOLRW 6ORVDU
                                           /RHY\ 	 /RHY\
                                            1 $EHUGHHQ UG )/
                                           &KLFDJR ,/ 



       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                  CLERK
                                                                                  CL
                                                                                   LER
                                                                                     ERK    COURT
                                                                                       K OF C OURT
                                                                                              OU RT


'DWH        0
                                                                                            Signature
                                                                                            Sign
                                                                                            Si gnat
                                                                                               gn a urre off C
                                                                                                  at         Clerk
                                                                                                               lerk
                                                                                                               le rk oorr De
                                                                                                                          Dep
                                                                                                                          Deputy
                                                                                                                             p Clerk

                                                                                                                   MOMOP
                                                                                                                       P
             Case: 5:18-cv-00619-DCR Doc #: 3 Filed: 11/20/18 Page: 2 of 14 - Page ID#: 62

$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ (date)                             RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                       ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ (date)                             RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           u 2WKHU (specify):
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
            Case: 5:18-cv-00619-DCR Doc #: 3 Filed: 11/20/18 Page: 3 of 14 - Page ID#: 63

$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                     IRUWKH
                                                       (DVWHUQ 'LVWULFW RI .HQWXFN\
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                        1,&.,( 0,//(5                                  
                                                                       
                                                                       
                                                                       
                            Plaintiff(s)                               
                                                                                                   5:18-cv-619-DCR
                                 Y                                            &LYLO$FWLRQ1R
                                                                       
              0217*20(5< &2817< HW DO                                 
                                                                       
                                                                       
                                                                       
                           Defendant(s)                                

                                                    6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) (ULF -RQHV
                                           0RQWJRPHU\ &RXQW\ -DLOHU
                                            &KHQDXOW /DQH
                                           0W 6WHUOLQJ .< 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH (OOLRW 6ORVDU
                                           /RHY\ 	 /RHY\
                                            1 $EHUGHHQ UG )/
                                           &KLFDJR ,/ 



       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                  CLERK
                                                                                    ER     COURT
                                                                                     RK OF C OURT
                                                                                             OU RT


'DWH          11/20/18
                                                                                            Signature
                                                                                            Sign
                                                                                            Si gnat
                                                                                               gn atur
                                                                                                  at u e off C
                                                                                                     ur      Clerk
                                                                                                               lerk
                                                                                                               le rk oorr De
                                                                                                                          Depu
                                                                                                                          Deputy
                                                                                                                             puty
                                                                                                                             pu ty Clerk


                                                                                                                     jljjlm
                                                                                                                          m
             Case: 5:18-cv-00619-DCR Doc #: 3 Filed: 11/20/18 Page: 4 of 14 - Page ID#: 64

$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ (date)                             RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                       ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ (date)                             RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           u 2WKHU (specify):
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
            Case: 5:18-cv-00619-DCR Doc #: 3 Filed: 11/20/18 Page: 5 of 14 - Page ID#: 65

$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                     IRUWKH
                                                       (DVWHUQ 'LVWULFW RI .HQWXFN\
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                        1,&.,( 0,//(5                                  
                                                                       
                                                                       
                                                                       
                            Plaintiff(s)                               
                                                                                                 FY'&5
                                 Y                                            &LYLO$FWLRQ1R
                                                                       
              0217*20(5< &2817< HW DO                                 
                                                                       
                                                                       
                                                                       
                           Defendant(s)                                

                                                    6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) )UHG 6KRUWULGJH
                                           0RQWJRPHU\ &RXQW\ 6KHULII
                                            &RXUW 6WUHHW 6XLWH 
                                           0W 6WHUOLQJ .HQWXFN\ 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH (OOLRW 6ORVDU
                                           /RHY\ 	 /RHY\
                                            1 $EHUGHHQ UG )/
                                           &KLFDJR ,/ 



       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                  CLERK
                                                                                  CL
                                                                                   LER
                                                                                     ERK
                                                                                       K OF
                                                                                          FCCOURT
                                                                                             OURT
                                                                                             OU RT


'DWH       0
                                                                                            Signature
                                                                                            Sign
                                                                                            Si gnat
                                                                                               gn atturee off C
                                                                                                              Clerk
                                                                                                                lerk orr De
                                                                                                                lerk     Dep
                                                                                                                         Deputy
                                                                                                                            p Clerk



                                                                                                                         MOP
             Case: 5:18-cv-00619-DCR Doc #: 3 Filed: 11/20/18 Page: 6 of 14 - Page ID#: 66

$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ (date)                             RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                       ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ (date)                             RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           u 2WKHU (specify):
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
            Case: 5:18-cv-00619-DCR Doc #: 3 Filed: 11/20/18 Page: 7 of 14 - Page ID#: 67

$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                     IRUWKH
                                                       (DVWHUQ 'LVWULFW RI .HQWXFN\
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                        1,&.,( 0,//(5                                  
                                                                       
                                                                       
                                                                       
                            Plaintiff(s)                               
                                                                       
                                 Y                                            &LYLO$FWLRQ1R 5:18-cv-619-DCR
                                                                       
              0217*20(5< &2817< HW DO                                 
                                                                       
                                                                       
                                                                       
                           Defendant(s)                                

                                                    6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) -RKQ )\IIH
                                           .HQWXFN\ 6WDWH 3ROLFH 3RO\JUDSK ([DPLQHU
                                            6RZHU %OYG 6XLWH 
                                           )UDQNIRUW .< 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH (OOLRW 6ORVDU
                                           /RHY\ 	 /RHY\
                                            1 $EHUGHHQ UG )/
                                           &KLFDJR ,/ 



       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                 CLERK
                                                                                 CL
                                                                                  LER
                                                                                    ERK    COURT
                                                                                      K OF C OURT
                                                                                             OU RT


'DWH        11/20/18
                                                                                          Signature
                                                                                          Sign
                                                                                          Si gnaatur
                                                                                             gn   urre off C
                                                                                                           Clerk
                                                                                                             lerrk oorr De
                                                                                                             le         D
                                                                                                                        Deputy Clerk

                                                                                                            jljlm
                                                                                                                m
             Case: 5:18-cv-00619-DCR Doc #: 3 Filed: 11/20/18 Page: 8 of 14 - Page ID#: 68

$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ (date)                             RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                       ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ (date)                             RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           u 2WKHU (specify):
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
            Case: 5:18-cv-00619-DCR Doc #: 3 Filed: 11/20/18 Page: 9 of 14 - Page ID#: 69

$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                     IRUWKH
                                                       (DVWHUQ 'LVWULFW RI .HQWXFN\
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                        1,&.,( 0,//(5                                  
                                                                       
                                                                       
                                                                       
                            Plaintiff(s)                               
                                                                       
                                 Y                                            &LYLO$FWLRQ1R 5:18-cv-619-DCR
                                                                       
              0217*20(5< &2817< HW DO                                 
                                                                       
                                                                       
                                                                       
                           Defendant(s)                                

                                                    6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) .HLWK &UD\FUDIW
                                           0RQWJRPHU\ &RXQW\ &RPPRQZHDOWK $WWRUQH\
                                            : 0DLQ 6W
                                           0W 6WHUOLQJ .< 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH (OOLRW 6ORVDU
                                           /RHY\ 	 /RHY\
                                            1 $EHUGHHQ UG )/
                                           &KLFDJR ,/ 



       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                 CLERK
                                                                                 CL
                                                                                  LER
                                                                                    ERK    COURT
                                                                                      K OF C OURT
                                                                                             OU RT


'DWH        11/20/18
                                                                                          Signature
                                                                                          Sign
                                                                                          Si gnat
                                                                                             gn atturee off C
                                                                                                            Clerk
                                                                                                              lerk orr De
                                                                                                              lerk     Dep
                                                                                                                       Deputy
                                                                                                                          p Clerk


                                                                                                           jljlm
                                                                                                              lm
            Case: 5:18-cv-00619-DCR Doc #: 3 Filed: 11/20/18 Page: 10 of 14 - Page ID#: 70

$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ (date)                             RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                       ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ (date)                             RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           u 2WKHU (specify):
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
           Case: 5:18-cv-00619-DCR Doc #: 3 Filed: 11/20/18 Page: 11 of 14 - Page ID#: 71

$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                     IRUWKH
                                                       (DVWHUQ 'LVWULFW RI .HQWXFN\
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                        1,&.,( 0,//(5                                  
                                                                       
                                                                       
                                                                       
                            Plaintiff(s)                               
                                                                       
                                 Y                                            &LYLO$FWLRQ1R 5:18-cv-619-DCR
                                                                       
              0217*20(5< &2817< HW DO                                 
                                                                       
                                                                       
                                                                       
                           Defendant(s)                                

                                                    6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) 0DUN &ROOLHU
                                           0RQWJRPHU\ &RXQW\ 6KHUULII
V 2IILFH
                                            &RXUW 6WUHHW 6XLWH 
                                           0W 6WHUOLQJ .HQWXFN\ 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH (OOLRW 6ORVDU
                                           /RHY\ 	 /RHY\
                                            1 $EHUGHHQ UG )/
                                           &KLFDJR ,/ 



       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                    RK
                                                                                     K OF C
                                                                                 CLERK      OURT
                                                                                            OU
                                                                                          COURTRT


'DWH         11/20/18
                                                                                          Signature
                                                                                          Sign
                                                                                          Si gn
                                                                                              nat
                                                                                                atur
                                                                                                  uree of C
                                                                                                  ur      Clerk
                                                                                                            lerk
                                                                                                            le rk oorr De
                                                                                                                       D
                                                                                                                       Deputy
                                                                                                                          puty
                                                                                                                          pu t C
                                                                                                                             ty Clerk


                                                                                                                  jljjlm
                                                                                                                       m
            Case: 5:18-cv-00619-DCR Doc #: 3 Filed: 11/20/18 Page: 12 of 14 - Page ID#: 72

$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ (date)                             RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                       ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ (date)                             RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           u 2WKHU (specify):
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
           Case: 5:18-cv-00619-DCR Doc #: 3 Filed: 11/20/18 Page: 13 of 14 - Page ID#: 73

$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                     IRUWKH
                                                       (DVWHUQ 'LVWULFW RI .HQWXFN\
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                        1,&.,( 0,//(5                                  
                                                                       
                                                                       
                                                                       
                            Plaintiff(s)                               
                                                                                                 5:18-cv-619-DCR
                                 Y                                            &LYLO$FWLRQ1R
                                                                       
              0217*20(5< &2817< HW DO                                 
                                                                       
                                                                       
                                                                       
                           Defendant(s)                                

                                                    6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) 5DOSK &KDUOHV -U
                                           0RQWJRPHU\ &RXQW\ 6KHUULII
V 2IILFH
                                            &RXUW 6WUHHW 6XLWH 
                                           0W 6WHUOLQJ .HQWXFN\ 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH (OOLRW 6ORVDU
                                           /RHY\ 	 /RHY\
                                            1 $EHUGHHQ UG )/
                                           &KLFDJR ,/ 



       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                  CLERK
                                                                                  CL
                                                                                   LER
                                                                                     E K OF
                                                                                          FCCOURT
                                                                                             OURT
                                                                                             OU RT


'DWH      11/20/18
                                                                                            Signature
                                                                                            Sign
                                                                                            Si gnat
                                                                                               gn atuure of
                                                                                                  at     o CClerk
                                                                                                             lerk
                                                                                                             le rk orr De
                                                                                                                       Depu
                                                                                                                       Deputy
                                                                                                                          p Clerk


                                                                                                         jljlm
                                                                                                             m
            Case: 5:18-cv-00619-DCR Doc #: 3 Filed: 11/20/18 Page: 14 of 14 - Page ID#: 74

$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ (date)                             RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                       ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ (date)                             RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           u 2WKHU (specify):
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
